DETAILED ACTION
Claims 1, 4-8, 11, 13, and 22 are pending and currently under review.
Claims 2-3, 9-10, 12, 14-21, and 23 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/26/2021 has been entered.  Claims 1, 4-87, 11, 13, and 22 remain(s) pending in the application.

Claim Interpretation
The recitation of “high-strength thick-walled” in claims 1 and 22 is interpreted to mean a steel pipe having a thickness of 15 mm or more with a high strength of at least the API X80 grade, as specially defined in [0011] of the instant specification.  See MPEP 2111.01.  Therefore, the examiner reasonably interprets the aforementioned recitation to refer to any steel pipe that would reasonably meet the above recitation as recognized by one of ordinary skill.
The recitation of “deep-well” in claims 1 and 22 is interpreted to mean a depth of 3,000 m or more, as specially defined in [0001] of the instant specification.  Therefore, the examiner reasonably interprets the aforementioned recitation to refer to 
The recitation of “fine precipitates” in claim 1 is interpreted to merely refer back to the claimed precipitate size of less than 20 nm.

Election/Restrictions
Claims 1 and 22 are allowable. The restriction requirement set forth in the Office action mailed on 10/08/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of the method claims is withdrawn.  Claims 4-8, 11, and 13, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim in view of the examiner’s amendment presented below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chris Wheeler on 3/31/2021.
The application has been amended as follows: 
In claim 4, line 5: omit the recitation of “generally”.

Allowable Subject Matter
Claims 1, 4-8, 11, 13, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 4, and 11 are directed to an electric-resistance welded steel pipe, casing, and method of manufacturing therein.  Said steel pipe has a specific composition and microstructure with varying properties in welded and base material portions as claimed.  There is no prior art of record that teaches or suggests all of the aforementioned claim limitations together.
The closest prior art of record is: Kobayashi et al., Nakata et al., or Kami et al. in view of others as relied upon in the previous rejection.  However, applicants’ arguments filed 3/26/2021 are persuasive, such that the examiner cannot consider the aforementioned prior art to teach the instantly claimed .

Response to Arguments
The previous rejections over Kobayashi et al., Nakata et al., or Kami et al. have been withdrawn in view of applicants’ arguments.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734